DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-22 of prior U.S. Patent No. 11,051,973 B2. This is a statutory double patenting rejection.
Instant application 17/352,452
US Patent No. 11,051,973
Claim 1) An oral device comprising a first tray portion for receiving at least a portion of the upper dental arch of the oral cavity of a wearer and a second tray portion for receiving at least a portion of the lower dental arch of the oral cavity of the wearer, the tray portions connected by two foldable flexible members or sections and associated with each flexible member or section is an adjustment means which determine the apex of the fold of each flexible member or section when the device is in a folded configuration and thereby determine the relative position of the first tray portion and the second tray portion to the apex of each fold and of each tray portion to the other.
Claim 1) An oral device comprising a first tray portion for receiving at least a portion of the upper dental arch of the oral cavity if a wearer, and a second tray portion for receiving at least a portion of the lower dental arch of the oral cavity of the wearer, wherein the first and second tray portions together with or connected by flexible members or sections…associated with the flexible members or sections is an adjustment means…such that an adjustment of the adjustable member determines a location of the apex of the flexible members or sections…the location of the apex of the flexible members or sections determines a relative position of the first tray portion with respect to the second tray portion.
Claim 2) An oral device according to claim 1, wherein the tray portions together with the flexible members or sections are capable of assuming the folded configuration within the oral cavity wherein the first tray portion at least partially overlies the second tray portion, wherein the adjustment means are capable of contacting said flexible member or section to determine the apex of the fold when the device is in its folded configuration such that the location of the apex of the fold determines the relative position of the first tray portion with respect to the second tray portion in the folded configuration, and wherein said adjustment means is capable of creating an apex of the fold at variance with the location that would otherwise be determined by the natural bite position of the wearer.
Claim 1) …wherein the first and second tray portions together with or connected by flexible members or sections capable of assuming a folded configuration within the oral cavity wherein the first tray portion at least partially overlies the second tray portion…wherein a rounded head of the adjustable member directly contacts the flexible members or sections at an apex of the flexible members or sections when the oral device is in its folded configuration, such that an adjustment of the adjustable member determines a location of the apex of the flexible members or sections at variance with the location that would otherwise be determined by the natural bite position of the wearer, the location of the apex of the flexible members or sections determines a relative position of the first tray portion with respect to the second tray portion.
Claim 3) A device as claimed in claim 1 wherein the flexible member or section is integrally formed with the tray portions.
Claim 1) wherein the flexible members or sections is integrally formed with the first and second tray portions
Claim 4) A device as claimed in claim 1 having two discrete flexible members or connections.
Claim 3) The oral device of claim 1, wherein a number of the flexible members or sections is two, and wherein the two flexible members or sections are discrete.
Claim 5) A device as claimed in claim 4 wherein the discrete members and the tray portions have mating means so that the flexible members may mate with the first and second tray portions…
Claim 4) The oral device of claim 3, wherein the flexible members or sections, and the first and second tray portions have mating means so that the flexible members or sections may mate with the first and second tray portions
Claim 5) …and optionally, wherein the mating members are complementarily shaped with respect to one another…
Claim 5) The oral device of claim 4, wherein the mating members are complementarily shaped with respect to one another.
Claim 5) …and optionally, wherein the mating members comprise any one or more of the following: hook and loop, adhesive means, and tongue and groove…
Claim 6) The oral device of claim 4, wherein the mating members comprise any one or more of the following: hook and loop, adhesive means, and tongue and groove.
Claim 5) … and optionally, wherein the flexible members have male mating means disposed thereon and the tray portions have female mating means disposed thereon.
Claim 7) The oral device of claim 4, wherein the flexible members or sections have male mating means disposed thereon and the first and second tray portions have female mating means disposed thereon.
Claim 6) A device as claimed in claim 1 wherein the adjustment means comprises a support member mounted on a tray portion and an adjustable member moveably mounted on the support member such that the adjustment member is capable of adopting a plurality of configurations for determining a plurality of locations for the apex of the fold when the device is in a folded configuration.
Claim 1) an adjustment means comprising an adjustment assembly … a support member mounted on one of the first and second tray portions, and an adjustable member moveably mounted on the support member

Claim 11) such that the adjustable member is capable of adopting a plurality of configurations for directly contacting the apex and determining a plurality of locations for the apex of the flexible members or sections when the oral device is in a folded configuration.
Claim 7) A device as claimed in claim 6 wherein the adjustment member is capable of translational movement with respect to the support member; and optionally, wherein the support member comprises a lug
Claim 8) The oral device of claim 2 (being a claim comprising all of the structures of claim 1 claimed using alternative language), wherein the adjustable member is capable of translational movement with respect to the support member.

Claim 9) The oral device of claim 2, wherein the support member comprises the lug.
Claim 8) A device as claimed in claim 6, wherein the adjustment member comprises a pin having a threaded shaft and a rounded head against which the flexible member may abut in the folded configuration.
Claim 1) a threaded shaft of the adjustable member (adjustable member being a pin); and wherein a rounded head of the adjustable member directly contacts the flexible members or sections at an apex of the flexible members or sections when the oral device is in its folded configuration
Claim 9) A device as claimed in claim 1 wherein the adjustment means is mounted on the second tray portion; and optionally, wherein the adjustment means is mounted on a flexible member or section such that the adjustment member is capable of adopting a plurality of configurations for determining a plurality of locations for the apex of the fold when the device is in a folded configuration.
Claim 12) The oral device of claim 1, wherein the adjustment means is mounted partly on the flexible members or sections and partly on the first and second tray portions (mounting partly on the second tray portion is still mounting on the tray portion) such that the adjustable member is capable of adopting a plurality of configurations for directly contacting the apex and determining a plurality of locations for the apex of the flexible members or sections when the oral device is in a folded configuration.
Claim 10) A device as claimed in claim 1, wherein the adjustment means is mounted partly on a flexible member or section and partly on a tray portion such that the adjustment member is capable of adopting a plurality of configurations for determining a plurality of locations for the apex of the fold when the device is in a folded configuration.
Claim 12) The oral device of claim 1, wherein the adjustment means is mounted partly on the flexible members or sections and partly on the first and second tray portions such that the adjustable member is capable of adopting a plurality of configurations for directly contacting the apex and determining a plurality of locations for the apex of the flexible members or sections when the oral device is in a folded configuration.
Claim 11) A device as claimed in claim 1 wherein the flexible member or section comprises a material less malleable than the tray portion; or wherein the flexible member or section comprises a first and second material where the second material is less malleable than the tray portion and or the first material and the second material is overlaid on the first material of the flexible member or section.
Claim 13) The oral device of claim 1, wherein the flexible members or sections comprises a material less malleable than the first and second tray portions.

Claim 14) The oral device of claim 1, wherein the flexible members or sections comprises a first and second material where the second material is less malleable than the first and second tray portions and the second material is overlaid on the first material of the flexible members or sections.
Claim 12) A device as claimed in claim 1 further comprising biasing means for biasing the device into an unfolded configuration; and optionally, wherein the biasing means comprises one or more resilient members disposed proximal to the flexible member or section; and optionally, wherein the one or more resilient members overlie the flexible member or section; and optionally, wherein the one or more resilient members are integrally formed with the flexible member or section.
Claim 15) The oral device of claim 1, further comprising biasing means for biasing the oral device into an unfolded configuration.

Claim 16) The oral device of claim 15, wherein the biasing means comprises one or more resilient members disposed proximal to the flexible members or sections.

Claim 17) The oral device of claim 16, wherein the one or more resilient members overlie the flexible members or sections.

Claim 18) The oral device of claim 16, wherein the one or more resilient members are integrally formed with the flexible members or sections.
Claim 13) A device as claimed in claim 12 wherein the biasing means comprises any one or more of the following: polyethylene terephalate resins commonly known as PET or BOPET or a similar material; and optionally, wherein the biasing means is connected to the adjustment means.
Claim 19) The oral device of claim 15, wherein the biasing means comprises any one or more of the following: polyethylene terephthalate resins commonly known as PET or BOPET or a similar material.

Claim 20) The oral device of claim 19, wherein the biasing means is connected to the adjustment means.
Claim 14) A kit of parts for mandibular advancement comprising an oral device as claimed in claim 4 and a plurality of discrete flexible members of varying lengths.
Claim 21) A kit of parts for mandibular advancement comprising the oral device of claim 20 and a plurality of discrete flexible members of varying lengths.
Claim 15) A method of assembling an oral device as claimed in claim 1 comprising selecting a discrete flexible member of desired length and connecting the first and second tray portion with said flexible member.
Claim 22) A method of assembling the oral device of claim 1, comprising selecting a discrete flexible member of a desired length and connecting the first and second tray portions with said discrete flexible member.


	Thus, each claim of the instant application is directly claimed in US Patent No. 11,051,973, and is therefore is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-22 of prior U.S. Patent No. 11,051,973 B2. 
Claim Objections
Claims 2-15 objected to because of the following informalities:   
Claim 2 recites the limitation “an oral device as claimed in claim 1” in the preamble of the claim. This limitation while not unclear as to what device applicant is referring to, should be amended to recite “the oral device” to maintain consistency and avoid a rejection under 35 U.S.C. 112(b).  
Claims 3-15 recite the limitation “a device” in the preambles of the claims. This limitation while not unclear as to what device applicant is referring to, should be amended to recite “the oral device” to maintain consistency and avoid a rejection under 35 U.S.C. 112(b).
Claim 13 recites the limitation “terephalate”. This is a misspelling and should be amended to recite “terephthalate”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The application includes one or more claim limitations that does use the word “means” but does not recite the term “for” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: adjustment means as recited in claims 1, 2, 6, 9, 10, and 13, and biasing means as recited in claim 12, and 13.
After consulting Applicant’s specification, adjustment means is considered to be a member which is moveably mounted on the support member such that the adjustment member is capable of adopting a plurality of configurations for determining a plurality of locations for the apex of the fold when the device is in a folded configuration as described in [0030] of Applicant’s specification.
After consulting Applicant’s specification, biasing means is considered a spring for biasing the tray portions as described in [0037] of Applicant’s specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the apex" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “an apex”.
Claim 1 recites the limitation "the relative position" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “a relative position”.
Claim 1 recites the limitation "the device" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “the oral device”.
Claim 2 recites the limitation "the device" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “the oral device”.
Claim 2 recites the limitation an apex of the fold in line 10. This limitation is considered to be unclear due to the fact that an apex was already recited in claim 1 from which claim 2 depends. Therefore, it is unclear as to if this is a new apex of the fold or the same apex of the fold that was presented in claim 1. For the purpose of examination, Examiner will interpret these as being the same apex of the fold. 
In regards to claim 6, the claim recites the limitations “a tray portion” and “a folded configuration”. These limitations are considered to be unclear due to claim 1 from which claim 6 depends already reciting “a first/second tray portion” and “a folded configuration”. Thus, it is unclear as to if the tray portion and folded configuration of claim 6, is a new tray portion or a new configuration. For the purpose of examination, Examiner will interpret these limitations as being the either the first or second tray portion, and the same folded configuration.
Claim 6 recites the limitation "the adjustment member" in the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret the limitation as “the adjustable members”. Claims 7-8 which depend from claim 6 will be interpreted similarly.
Claim 9 recites the limitations “a flexible member or section”, and “a folded configuration”. These limitations are considered to be unclear due to claim 1 from which claim 9 depends already reciting “a flexible member or section” and “a folded configuration”. Thus, it is unclear as to if the tray portion and folded configuration of claim 9, is a new flexible member or section or a new configuration. For the purpose of examination, Examiner will interpret these limitations as being the same flexible member or section, and the same folded configuration.
Claim 9 recites the limitation "the adjustment member" in the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret the limitation as “the adjustment means”. 
Claim 9 recites the limitation "the device" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “the oral device”.
Claim 10 recites the limitation “a flexible member or section”, a tray portion”, and “a folded configuration”. These limitations are considered to be unclear because claim 1 already recites each of these limitations, and therefore it is unclear as to if these are the same flexible members or sections, tray portions, and folded configurations, or new ones. For the purpose of examination, Examiner will interpret these limitations as being the same flexible member or section, either the first or second tray portions, and the same folded configuration. 
Claim 10 recites the limitation "the adjustment member" in the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret the limitation as “the adjustment means”. 
Claim 10 recites the limitation "the device" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “the oral device”.
Claim 12 recites the limitation "the device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “the oral device”.
Claims 14 and 15 recite the limitation “an oral device”. This limitation is considered to be unclear because each of these claims while being a kit, and a method of assembling, still partially depend from claim 1, which has already recited an oral device, and therefore it is unclear as to if these are new oral devices or the same oral device as was presented in claim 1. For the purpose of examination, Examiner will interpret these limitations as being the same oral device of claim 1.
	Claims 4-5, 7-8 and 13 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim. 
	Examiner notes that Applicant’s claims are replete with grammatical, and 112(b) issues. The aforementioned list of objections and rejections under 35 U.S.C. 112(b) may not comprise every error and issue, and Applicant is advised to thoroughly review their claims and correct any issues not listed above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingemarsson-Matzen (US 2014/0352701 A1) (hereinafter Ingemarsson).
In regards to claim 1, Ingemarsson discloses An oral device (1; see [0185]; see figure 1) comprising a first tray portion (2; see [0186]; see figure 1) for receiving at least a portion of the upper dental arch of the oral cavity of a wearer and a second tray portion (3; see [0186]; see figure 1) for receiving at least a portion of the lower dental arch of the oral cavity of the wearer, the tray portions (2 and 3) connected by two foldable flexible members (4 and 4’; see [0185]; see figure 1) or sections and associated with each flexible member or section (4 and 4’) is an adjustment means (16; see [0185]; see figure 3) which determine the apex of the fold of each flexible member (4 and 4’) or section when the device (1) is in a folded configuration (see figure 1 vs figure 9 in regards to the adjustment of 16) and thereby determine the relative position of the first tray portion (2) and the second tray portion (3) to the apex of each fold and of each tray portion (2 and 3) to the other (adjustment of 16 alters the apex of the fold with respect to the first and second tray portions, thereby determining the relative position of 2 and 3 with respect to one another; see [0181]; see figures 1 and 9).
In regards to claim 2, Ingemarsson discloses the invention as discussed above. 
Ingemarsson further discloses wherein the tray portions (2 and 3) together with the flexible members or sections (4 and 4’) are capable of assuming the folded configuration within the oral cavity wherein the first tray portion (2) at least partially overlies the second tray portion (3; see figure 78), wherein the adjustment means (16) are capable of contacting said flexible member or section (4 and 4’) to determine the apex of the fold when the device (1) is in its folded configuration (16 is in contact with 4; see figure 3) such that the location of the apex of the fold determines the relative position of the first tray portion (2) with respect to the second tray portion (3) in the folded configuration (see figure 1 vs figure 9 that an adjustment of 16 changes the location of the apex of the fold and thereby determines the relative position of 2 and 3 with respect to one another), and wherein said adjustment means (16) is capable of creating an apex of the fold at variance with the location that would otherwise be determined by the natural bite position of the wearer (adjustment of 16 either moves the apex further or closer with respect to 2 and 3 at variance with the natural bite position of the wearer).
In regards to claim 3, Ingemarsson discloses the invention as discussed above. 
Ingemarsson further discloses wherein the flexible member or section (4 and 4’) is integrally formed with the tray portions (2 and 3; see figure 2 and 9 that 4 and 4’ are connected to and are configured to fit within 2 and 3 and thus are considered integrally formed together). 
In regards to claim 4, Ingemarsson discloses the invention as discussed above. 
Ingemarsson further discloses having two discrete flexible members (4 and 4’ are located within the back of the mouth and are therefore considered “discrete’, further 4 and 4’ are two members) or connections.
In regards to claim 5, Ingemarsson discloses the invention as discussed above. 
Ingemarsson further discloses wherein the discrete members (4 and 4’) and the tray portions (2 and 3) have mating means (20 and 21; see [0185]; see figure 8) so that the flexible members (4 and 4’) may mate with the first and second tray portions (2 and 3); and optionally, wherein the mating members are complementarily shaped with respect to one another; and optionally, wherein the mating members comprise any one or more of the following: hook and loop, adhesive means, and tongue and groove; and optionally, wherein the flexible members have male mating means disposed thereon and the tray portions have female mating means disposed thereon.
In regards to claim 9, Ingemarsson discloses the invention as discussed above. 
Ingemarsson further discloses wherein the adjustment means (16) is mounted on the second tray portion (3; see figure 1 that 16 is mounted on 3); and optionally, wherein the adjustment means is mounted on a flexible member or section such that the adjustment member is capable of adopting a plurality of configurations for determining a plurality of locations for the apex of the fold when the device is in a folded configuration.
In regards to claim 10, Ingemarsson discloses the invention as discussed above. 
Ingemarsson further discloses wherein the adjustment means (16) is mounted partly on a flexible member or section (4 and 4’) and partly on a tray portion (2 and 3; see figure 2 that 16 is partially mounted of 4 and 4’ as well as 2 and 3) such that the adjustment member (16) is capable of adopting a plurality of configurations (see figure 2 and figure 9) for determining a plurality of locations for the apex of the fold when the device (1) is in a folded configuration (see figure 1 vs figure 9 that an adjustment of 16 to a first and second configuration (and therefore a plurality of configurations) changes the location of the apex of the fold and thereby determines the relative position of 2 and 3 with respect to one another).
In regards to claim 11, Ingemarsson discloses the invention as discussed above. 
Ingemarsson further discloses wherein the flexible member or section (4 and 4’) comprises a material less malleable than the tray portion (2 and 3; see [0172] in reference to reinforcing the hinges and thus 4 and 4’ are construed to reinforces and made of a material less malleable than 2 and 3); or wherein the flexible member or section comprises a first and second material where the second material is less malleable than the tray portion and or the first material and the second material is overlaid on the first material of the flexible member or section.
In regards to claim 12, Ingemarsson discloses the invention as discussed above. 
Ingemarsson further discloses further comprising biasing means (flat spring; see [0172]) for biasing the device (1) into an unfolded configuration (a flat spring would inherently bias the device into an unfolded configuration); and optionally, wherein the biasing means comprises one or more resilient members disposed proximal to the flexible member or section; and optionally, wherein the one or more resilient members overlie the flexible member or section; and optionally, wherein the one or more resilient members are integrally formed with the flexible member or section.
In regards to claim 15, Ingemarsson discloses the invention as discussed above.
Ingemarsson further discloses A method of assembling an oral device (1) as claimed in claim 1 (see discussion above for teaching) comprising selecting a discrete flexible member (4 and 4’ are considered discrete in that they are positioned in the rear of the oral cavity and therefore cannot be seen; see figure 78) of desired length (see figure 3 that 4 and 4’ have a length, and thus is considered as a desired length) and connecting the first and second tray portion (2 and 3) with said flexible member (4 and 4’; see figures 1, 3, 8 and 9 that 4 and 4’ are connected via hook and loop engagement to 2 and 3).
Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez (US 2011/0226261 A1).
In regards to claim 1, Hernandez discloses An oral device (10; see [0011]; see figure 3) comprising a first tray portion (12; see [0012]; see figure 1) for receiving at least a portion of the upper dental arch of the oral cavity of a wearer (see [0010]) and a second tray portion (14; see [0012]; see figure 1) for receiving at least a portion of the lower dental arch of the oral cavity of the wearer (see [0010]), the tray portions (12 and 14) connected by two foldable flexible members or sections (16 and 18; see [0013]; see figures 1 and 3) and associated with each flexible member or section (16 and 18) is an adjustment means (22, 26, and 56 (hereinafter first adjustable assembly or “FAA”), and 20, 24, 54 (hereinafter second adjustable assembly or “SAA”); see [0012]; see figures 1 and 3) which determine the apex of the fold of each flexible member or section (16 and 18) when the device (10) is in a folded configuration (see figure 1) and thereby determine the relative position of the first tray portion (12) and the second tray portion (14) to the apex of each fold and of each tray portion (12 and 14) to the other (see [0010] in reference to FAA and SAA determining the apex and thereby determining the positions of 12 and 14 with respect to one another).
In regards to claim 6, Hernandez discloses the invention as discussed above. 
Hernandez further discloses wherein the adjustment means (FAA and SAA) comprises a support member (24 and 26) mounted on a tray portion (14; see figure 1) and an adjustable member (20 and 22) moveably mounted (mounted via 54 and 56) on the support member (24 and 26; see [0021]) such that the adjustment member (20 and 22) is capable of adopting a plurality of configurations (20 and 22 are capable of adopting a plurality of configurations via incremental adjustment of screws 54 and 56) for determining a plurality of locations for the apex of the fold when the device (10) is in a folded configuration (see [0021]).
In regards to claim 7, Hernandez discloses the invention as discussed above. 
Hernandez further discloses wherein the adjustment member (20 and 22) is capable of translational movement with respect to the support member (24 and 26; see [0021] in reference to 20 fitting within 24 and the threaded engagement of 54 and 24 thus allowing for translational movement of 20 within 24); and optionally, wherein the support member comprises a lug 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2011/0226261 A1) in view of Diaz (US 8,839,793 B2).
In regards to claim 8, Hernandez discloses the invention as discussed above.
Hernandez further discloses wherein the adjustment member (20 and 22) comprises a pin having a threaded shaft (54 and 56 are both pins with threaded shafts; see [0021-0022] in reference to 54 and 56 being screws, or pins with threaded shafts).
Hernandez does not disclose a rounded head against which the flexible member may abut in the folded configuration.
However, Diaz teaches an analogous oral device (100; see [Col 3 ln 24-41]; see figure 1) comprising an analogous adjustment member (112; see [Col 4 ln 1-8]; see figure 4) having a pin (120; see [Col 6 ln 11-29]; see figure 4) and a rounded head (116; see [Col 6 ln 11-29]; see figure 4) against which the flexible member (110; see [Col 4 ln 9-19]; see figure 5; 110 is considered analogous to the flexible members due to the materials used (see [Col 3 ln 24-41]) and how it connects the upper and lower trays (see figure 1)) may abut in the folded configuration (see figure 5) for the purpose of providing an incremental adjustment mechanism for achieving an ideal mandible position (see [Col 6 ln 4-10]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pin with the threaded shaft as disclosed by Hernandez and to have added the rounded head against which the flexible member may abut in the folded configuration in order to have provided an improved incremental adjustment mechanism that would add the benefit of providing an incremental adjustment mechanism for achieving an ideal mandible position (see [Col 6 ln 4-10]) and the addition of the rounded head would add the additional benefit of providing a positive blocking mechanism in addition to the incremental adjustment mechanism which would prevent the flexible members from extending forward past the desired position.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingemarsson-Matzen (US 2014/0352701 A1) (hereinafter Ingemarsson) in view of Okamoto (JP 2012040136 A).
In regards to claim 13, Ingemarsson discloses the invention as discussed above.
Ingemarsson further discloses wherein the biasing means (flat spring) is made from a plastic material (see [0169] in reference to the device (and therefore the biasing means) being made from a resilient non-toxic plastic material).
Ingemarsson does not explicitly disclose wherein the biasing means comprises any one or more of the following: polyethylene terephthalate resins commonly known as PET or BOPET or a similar material; and optionally, wherein the biasing means is connected to the adjustment means.
However, Okamoto teaches an analogous oral device (mouthguard; see [0055]) that utilizes thermoplastic resin or rubber that can be made from polyethylene terephthalate (see [0055]) for the purpose of increasing the comfort of the wearer during use and decreasing the resilience of the mouthguard, thus maintaining an excellent fit when strongly bitten (see [0080]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the biasing means as taught by Ingemarsson and to have formed it from the polyethylene terephthalate material as taught by Okamoto in order to have provided an improved biasing means that would add the benefit of increasing the comfort of the wearer during use and decreasing the resilience of the mouthguard, thus maintaining an excellent fit when strongly bitten (see [0080]).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingemarsson-Matzen (US 2014/0352701 A1) (hereinafter Ingemarsson) in view of Jaques (WO 2009/062541 A1).
In regards to claim 14, Ingemarsson discloses the invention as discussed above. 
Ingemarsson further discloses A kit of parts for mandibular advancement (see [0178]) comprising an oral device (1) as claimed in claim 4 (see discussion above for teaching). 
Ingemarsson does not disclose a plurality of discrete flexible members of varying lengths. 
However, Jaques teaches an analogous oral device (30; see [0019]; see figure 1b) comprising an analogous flexible member (70; see [0024]; see figure 5) wherein the flexible members can be varying lengths (see [0028]) for the purpose of varying the degree of advancement provided by the orthosis (see [0028]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kit of parts for mandibular advancement as disclosed by Ingemarsson and to have included a plurality of discrete flexible members of varying lengths as taught by Jaques in order to have provided an improved kit of parts for mandibular advancement that would add the benefit of providing a means for varying the degree of advancement provided by the orthosis (see [0028]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786